IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00227-CR

SCOTT ELDRED COALWELL,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-937-C1


                           MEMORANDUM OPINION

      Appellant Scott Eldred Coalwell has filed a motion to dismiss this appeal. See TEX.

R. APP. P. 42.2(a). We have not issued a decision in this appeal. Coalwell and his counsel

have signed the motion. The motion is therefore granted, and the appeal is dismissed.




                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed April 1, 2020
[CR25]




Coalwell v. State                           Page 2